Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method for card provisioning, classified in G06Q 20/32.
II. Claims 6-13, drawn to a method for financial institution-initiated token lifecycle servicing, classified in G06Q 20/3221
III. Claims 14-17 drawn to a method for digital wallet-initiated token lifecycle servicing, classified in G06Q 20/36

The inventions are independent or distinct, each from the other because:
Inventions Group I , Group II, and Group III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not contain any lifecycle action or a token with a lifecycle feature, nor does the combination contain servicing by the financial institution or the digital wallet.  The subcombinations have separate utility such as servicing a digital wallet with a token other than the combination provisioned token/card or a wallet not using API provisioning from the combination.


Claim Objections
Claim 1 is objected to because of the following informalities:  line 13 recites "a cardholder provide" and should recite "a cardholder provider".  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 3 recites "using a third, terms and conditions" and should recite "using a third API, terms and conditions". Additionally claim 3 recites “the DES” and should read the digital enablement service in order to be consistent with the other claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aabye US 10366387.

As per claim 1:	Aabye discloses a method for card provisioning is provided using a digital enablement service via API (Abstract), comprising: in a financial institution backend comprising at least one computer processor: receiving, from a digital enablement service and using a first API (col. 12 lines 8-11, col. 13 lines 61-67, col 14 lines 43-53), a provisioning request from a digital wallet executed by an electronic device, the provisioning request identifying an account for tokenizing (Fig 3, col. 15 lines 5-30); 	decisioning the provisioning request (Fig 3, col. 15 lines 5-47); 	communicating the decision to the digital enablement service using a second API (Fig 3, col. 15 lines 5-30); 	receiving, from the digital enablement service via a third API, a token (col. 16 lines 40-67); and 		updating a cardholder provide[r] with provisioned status for the token (col. 16 lines 40-67).
As per claim 2:	Aabye further discloses the method of claim 1, further comprising: receiving, from the digital enablement service using a fourth API (¶ [0097]) and the third-party wallet 
As per claim 4:	Aabye further discloses the method of claim 1, wherein the provisioning request is received from the digital wallet via the digital enablement service and a digital wallet provider for the digital wallet (col. 15 lines 5-30, fig 3, col. 7 line 63-col 8 line 18).
As per claim 5:	Aabye further discloses the method of claim 1, wherein the step of decisioning the provisioning request comprises determining that the account is eligible for tokenization (Fig 3, col. 15 lines 5-47, col. 22 lines 21-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Desai US 2015/0302398.	Raj US 2018/0247303

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692